DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 1-18 are objected to because of the following informalities:
Claim 1 recites “sensors (Spower, SC02, Tambiente (bevanda), Tambiente (impianto), SpAria) for detecting a corresponding physical parameter for each sensor (Spower, SC02, Tambiente (bevanda), Tambiente (impianto) SpAria)”, as claimed the sensors detect paramaters for thereselves?
Appropriate correction required.
Claims 2-18 recite the limitation "characterised in that", the phrase "characterised in that," is a phrase used in international claims. It is suggested to amend the claims replacing “characterized in that” in order to avoid confusion.
Appropriate correction required.
It is suggested to replace the limitation of “carries out said correlation operations”  in claims 4 and 5 with --configured to perform correlation operations-- in order to avoid confusion. 
Appropriate correction required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases "and the like" and “such as” render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 4 recites the limitation “the ice bank".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the respective beverage containers".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the power supply".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the mains" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations "the first pause" and “the last pause”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations "the first pause" and “the last pause”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maser et al. (US 2006/0113322).
Applicant should note that reference numerals throughout claims 1-18 do not represent a positive limitation. Therefore, reference numerals throughout the noted claims have not been given patentable weight.
	Regarding claim 1, Maser discloses a monitoring system comprises a plurality of detection sensors (see fig. 3) for detecting a corresponding physical parameter, wherein at least one of the detection sensors is positioned on at least one of the electrical, pneumatic or hydraulic lines (see paragraphs 49 and 52), and a monitoring unit 152 provided with transceiver means and connected to the detection sensors (see fig. 3), wherein the monitoring unit 152 is configured to receive the data detected by the detection sensors (see fig. 3), determine the values and trends over time of the respective parameters of said detection sensors by comparing them with average variable values and/or trends so as to detect and verify the operation of the control system in one or more operating steps (see paragraphs 54 and 64), and wherein the monitoring unit 152 is also configured to execute correlation operations between the parameters to verify the operation of the plant (see paragraphs 54 and 56).
Regarding claim 2, Maser discloses at least one hydraulic line for implementing hydraulic valves (i.e. 174; see fig. 2 and paragraph 48-54), and in that the pressure sensor 304 is interposed between a first and a second apparatus of the plant to detect the implementation pressure of the hydraulic valves so as to determine the quantity of dispensed beverage on the basis of the flow rate of the beverage dispensing conduits (see paragraphs 48- 54).
Regarding claim 3, Maser discloses one or more of the apparatuses comprises one or more internal sensors installed internally (see paragraph 51), designed to detect physical operating parameters of the respective apparatus, said internal sensors being operatively connected with said monitoring unit 152 for the transmission of the detected data related to the physical operating parameters (see paragraphs 51-54).
Regarding claim 5, Maser discloses wherein the sensors comprise one or more pressure sensors of the carbon dioxide of the respective beverage containers (see paragraphs 11, 12 and 54), which are connected to the monitoring unit 152 (see fig. 3), in that it comprises one or more sensors 302 of the ambient temperature where beverage containers are stored (see figs. 3 and 4), which are connected to  monitoring unit 152, and in that the monitoring unit 152 carries out the correlation operations by verifying if the carbon dioxide pressure falls within a pair of pressure curves that are dynamically variable as a function of the ambient temperature where the beverage containers the are stored such that if the carbon dioxide pressure is within the pressure curves, then said monitoring unit 152 determines that the plant operates properly, otherwise it determines that the plant does not operate properly (see paragraphs 11, 12 and 54).
Regarding claim 15, Maser discloses a method for detecting and monitoring the sanitization of a beverage dispensing plant comprising the steps: - detection of the start of a sanitization process (see paragraph 64); - acquisition of the values over time of the parameters of the dispensing apparatus 100 and the cooling apparatus 162 (see paragraph 64); and - analysis, wherein the data obtained related to the parameters of the dispensing apparatus 100 and the cooling apparatus 162 are analyzed and the operation of the beverage dispensing plant is detected (see paragraphs 54 and 64); the acquisition step comprises the following sub-steps: - recognition of the sanitization process (detect whether a certain fluid in a beverage line 108 is a chemical solution or beverage; see paragraph 52); - calculation by excluding the volumes of the sanitization from the ones of the beverage (via detecting whether a certain fluid in a beverage line 108 is a chemical solution or beverage see paragraph 52); - detection of the signals or patterns over time of the volumes with the detection of a group of parameters (see paragraphs 25 and 64); and - calculation of a group of sanitization quality indexes (rendering a report that includes a compilation of sensed information and that identify whether or not the system and in components are malfunctioning, which implies a group of quality indexes; see paragraph 54).
Regarding claim 16, Maser discloses the detection step comprises the following sub-steps: - control, wherein the monitoring is started of the beverage flows on a hydraulic line and/or on a dispensing line and/or of sensors of the beverage dispensing plant; and - verification if said pressure sensors have detected a sanitization; if positive, the acquisition step is started (see paragraphs 52-54 and 64).
Regarding claim 17, as best understood Maser discloses wherein the group of parameters comprises the following parameters: -volume from the beginning of sanitization to the first pause (stop of process; paragraphs 52-54 and 64); -: pause time after volume V1 (time till process started again (paragraphs 52-54 and 64); -: volume from the first pause to the last pause (paragraphs 52-54 and 64); - : volume from the last pause to procedure end (paragraphs 52-54 and 64); -: total procedure time (paragraphs 52-54 and 64); and in that the group of indexes comprises the following indexes: - Sanitizing activation time:; - Total procedure time; - Rinsing index - Sanitization period: time from the last sanitization process; - Ratio between sanitizing volume and plant capacity (paragraphs 52-54 and 64).
Regarding claim 18, Maser discloses the following sub- steps: -comparison of the value of the data related to said parameters of said dispensing apparatus 100 and the cooling apparatus 160 with objective average values (see paragraphs 11, 12 and 54); - if the comparison shows worsening values with respect to the average values, signaling the need to perform a maintenance operation (see paragraphs 11, 12 and 54); - if the comparison shows improved values with respect to the average values, detection of the optimal operation of the monitoring system; and - update of the average reference values with those of the last indexes detected and calculated (see figs. 5-9 and paragraph 54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maser et al. (US 2006/0113322) in view of Briant et al. (US 2017/0233238).
Regarding claim 4, as best understood Maser discloses all the elements of the claimed invention except the teaching of at least one power sensor.
Briant teaches as system with at least one power sensor (energy consumption sensor) for detecting the power or energy absorption of at least one apparatus (see paragraph 57), said at least one power sensor being positioned to detect the energy absorbed, defined as the sum between the energy of the ice bank, given by the consumption of energy required to preserve the ice bank, due to the outward exchange of the plant (see paragraphs 64-72), and the cooling energy, given by the consumption to cool the beverage consumed, a monitoring unit (ECU 31) is connected to the at least one power sensor (see paragraph 64), in that it comprises one or more sensors of the ambient temperature surrounding the plant to be monitored (paragraphs 150-153), wherein temperature sensors are connected to monitoring unit (ECU; see paragraphs 150-153), in that it detects the quantity of beverage dispensed  to be monitored, wherein such quantity of dispensed beverage is available to said monitoring unit (paragraphs 150-157; to ensure the system is working properly, i.e. the beverage temperature is not proper, being exceedingly high).
Thus, it would have been obvious to one of ordinary skill in the art to provide the Maser device with at least one power sensor, as taught by Briant, in order to form a cooler monitoring system, to ensure the system is working properly, i.e. ensuring the beverage temperature is not exceedingly high.
With respect to the recitation of “and in that the monitoring unit (ECU) carries out the correlation operations by verifying if the overall energy absorbed by the plant is comprised within a pair of curves given by the sum of two pairs of absorption curves, where the first pair of absorption curves is dynamically variable as a function of the ambient temperature surrounding the plant, and the second pair of absorption curves is dynamically variable as a function of the quantity of beverage dispensed by the plant, so as to determine that plant operates properly, otherwise determining that the plant does not operate properly” which appears to be a process within product claims. It is noted that Briant teaches all the structural features, including a ECU configured to carry out the correlation operations for determining if the plant operates properly. 
Regarding claim 6, Briant teaches wherein the power sensor is interposed in the supply line (i.e. cooler which supplies cool fluid) to detect the power absorbed thereby (see paragraph 71).
Regarding claim 8, it would have been an obvious matter of design choice to modify the device of the combination of Maser and Briant, to have the power sensor being a voltage meter and a hall effect current meter, since applicant has not disclosed that having the power sensor being a voltage meter and a hall effect current meter solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality of the power sensor being a voltage meter and a hall effect current meter, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or  unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188  USPQ 7, 9 (CCPA 1975).
Regarding claim 9, Maser further discloses a dispensing apparatus 100, a cooling apparatus 160 for cooling the beverage to be dispensed (see fig. 4), a hydraulic line for connection between the dispensing apparatus (i.e. units 102) and the cooling apparatus 160 through which line the beverage to be dispensed passes (see fig. 4), and a dispensing line output connected to the cooling apparatus 160, through which line the cooled beverage passes (see fig. 4), and one or more pressure sensors 304 which are connected to the monitoring unit 152 (see figs. 3 and 4). With respect the limitation of “a first power sensor  interposed between the mains and said dispensing apparatus, connected to said monitoring unit” and “a second power sensor interposed between the mains and said cooling apparatus, connected to said monitoring unit”, it is noted that Briant teaches wherein there may be more than one sensor connected to the monitoring unit (see paragraph 57 and 73).
Regarding claims 10-14, applicant is referred to the discussion of claims 15-18 above, which discuss the claimed steps and group of parameters. 
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tabacchi et al. (US 2002/0088823) shows another beverage system and method for monitoring and controlling dispensing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754